Citation Nr: 0106339	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of small bowel resection, with history of Meckel's 
diverticulitis with small bowel volvulus, from the initial 
grant of service connection.  

2.  Entitlement to a compensable rating for service-connected 
residuals of laceration of the left index finger, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO 
which granted service connection for the two disabilities now 
at issue on appeal, and assigned a noncompensable evaluation 
effective from June 17, 1996, the date of receipt of the 
claims for service connection.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The Board notes that while the veteran was examined by VA in 
September 1998, the medical findings pertaining to the 
service-connected disabilities at issue on appeal were not 
sufficiently detailed or responsive to the applicable rating 
criteria so as to provide a clear picture of the current 
status of the veteran's small bowel disorder or left index 
finger disability.  Specifically, the rating criteria for the 
veteran's intestinal disorder requires findings as to whether 
there is interference with absorption and nutrition resulting 
in impairment of health to include weight loss, diarrhea, and 
anemia.  The examination report indicated that the veteran 
did not appear to be anemic, and that "he was smaller than 
the usual veteran relative to his weight."  The exact 
meaning of the latter phrase is not clear as there was no 
discussion of the veteran's current or past weight.  
Furthermore, no laboratory studies were performed to 
determine if the veteran was, in fact, anemic.  

Regarding the veteran's left index finger, the Board notes 
that the September 1998 VA examination did not included any 
medical findings concerning the degree of functional loss in 
performing the normal working movements of the finger as 
required by 38 C.F.R. § 4.40 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, when evaluating a service-connected disability 
involving a joint.  The DeLuca Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limited the appellant's functional ability 
during flare-ups or when his joint was used repeatedly over a 
period of time.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Additionally, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
small bowel disorder and left finger 
disability since his discharge from 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

3.  The veteran should be afforded a VA 
examination by a specialist in 
gastroenterology to determine the 
manifestations and severity of the 
service connected small bowel disorder.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate for the record that he or 
she reviewed the claims file.  Any co-
existing disabilities, unrelated to the 
service connected disability, should be 
identified and distinguished from the 
service-connected disability.  If this is 
not feasible, the examiner should 
indicate the reasons therefor.  All 
indicated tests and studies should be 
accomplished, and the findings reported 
in detail.  The tests ordered should 
include those necessary to diagnosis 
anemia.  The examiner should provide the 
answers/findings to the following:  

Does the veteran's small bowel 
disorder cause marked interference 
with absorption and nutrition, 
manifested by severe impairment of 
health objectively supported by 
examination findings, including 
material weight loss; or definite 
interference with absorption and 
nutrition, manifested by impairment 
of health objectively supported by 
examination findings, including 
definite weight loss, or symptomatic 
findings with diarrhea, anemia, and 
inability to gain weight.  

The examiner should be advised that all 
manifestations covered in the rating 
schedule cited above must be addressed so 
that the Board may rate the veteran's 
disability in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to the 
veteran's disability.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity the service-connected 
left index finger disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
for the record that he or she reviewed 
the claims file.  All indicated tests and 
studies should be accomplished, and the 
findings reported in detail.  

In considering functional loss, the 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left index finger is used 
repeatedly over a period of time.  The 
examiner should be asked to determine 
whether the index finger causes weakened 
movement, excess fatigability, or 
incoordination.  In terms of describing 
functional loss, the examiner should 
determine whether any additional 
functional loss is equivalent to 
amputation or ankylosis of the left index 
finger.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

The examiner should also provide a 
description of all scars of the left 
index finger and whether any scars are 
painful or tender on objective 
demonstration.  The clinical findings and 
reasons upon which any opinions are based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all findings 
necessary to rate the veteran's service-
connected disabilities.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) have been 
met.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include the specific 
information requested, the reports must 
be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  In 
determining the rating to be assigned 
each disability, consideration should be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999) which held that 
at the time of an initial rating, 
separate staged ratings may be assigned 
for separate periods of time based on the 
facts found.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examinations, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


